Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 1 of 13

Exhibit A

 

 
Court of Common Pleas of Philadelphia County
Trial Division

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 2 of 13

 

s ree

“rere ary U (Docket Number)
| APRIL2019 002116

* B.Filng Number: 1904032269 oo

 

Civil Cover Sheet

EDMUND SABOL

DEFENDANT'S NAME

ALLSTEEL, INC.

 

PLAINTIFF'S ADDRESS
318 LINKS COURT

DRUMS PA 18222

DEFENDANT'S Aol
2210 SECOND AVENUE

MUSCATINE IA 52761

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINTIFF'S NAME, DEFENDANT'S NAME
THE HON COMPANY
PLAINTIFFS ADDRESS DEFENDANT'S ADDRESS
2210 SECOND AVENUE
MUSCATINE IA 52761
PLAINTIFF'S NAME DEFENDANTS NAME
HNI CORPORATION
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
600 EAST SECOND STREET
MUSCATINE IA 52761
TOTAL, NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
fd Complaint CO Petition Action (ZI Notice of Appeal
1 3 ppe
i ia Writ of: Summons "H Tronsfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS a , or io ve 4
oO 00 CI Arbitration i Dd Mass Tort - Je. commerce CI Scutement
$50,000.00 or Iess O Jury i C) Savings Action ” . Minor Court Appeal Minors
[x] More than $50,000.00 D1 Non-Jury Potition 7) on. CJ statutory Appeals CT wrp/Survival
(7 other: ae Nef
CASE TYPE AND CODE * . ~ “Fo pe ‘
Tl - MASS TORT - ASBESTOS ~ “ we UAL
- " . : 2 he =F ‘MO.
thee afou MAPA a.
STATUTORY BASIS FOR CAUSE OF ACTION . *.~_ soe et ve
, - ? sus rye «
. oR 3
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER} ALED 1S CASE SUBJECT TO
FRO PROTHY COORDINATION ORDER?
“YES Ro
M. BRYANT

 

 

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: EDMUND SABOL

Papers may be served at the address set forth below.

 

NAME OF PLAINTIFF'S/PETITIONER'SVAPPELLANTS ATTORNEY
JONATHAN DANIEL. RUBINSTEIN

ADDRESS
2001 MARKET STREET
SUITE 2900

 

FAX NUMBER
(215)567~6019

PHONE NUMBER
(215) 567-3500

 

PHILADELPHIA PA 19103

 

SUPREME COURT IDENTIFICATION NO.
318138

E-MAIL ADDRESS
jrubinstein@cprlaw.com

 

 

SIGNATURE OF FILING ATTORNEY OR PARTY
JONATHAN RUBINSTEIN

DATE SUBMITTED
Friday, April 12, 2019, 01:44 pm

 

 

FINAL COPY (Approved by the Prothonotary Clerk}

 

 

 
Fe EOE RS EE

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 3 of 13

Cohen, Placitella & Roth, P.C.

pom oy
Bolay,~-..
AS a

af

x Z e' aes may
Filed (ahd Abfestedtby the

  

 

Jon D, Rubinstein, Esquire Office fg études aa) Records
Identification No.: 318138 12 ‘ABeNn 0197/01 284 pm
jrubinstein@cprlaw.com % , NERANTS, f
Two Commerce Square “Naame
2001 Market Street, Suite 2900
Philadelphia, Pennsylvania 19103
(215) 567-3500
EDMUND SABOL, COURT OF COMMON PLEAS

PHILADELPHIA COUNTY, PA

Plaintiff,
ASBESTOS CASE
v. JURY TRIAL DEMANDED
TERM, 2019

ALLSTEEL, INC., THE HON COMPANY, and No.:

HNI CORPORATION

Defendants.

COMPLAINT - CIVIL ACTION
26035/2090 Asbestos

NOTICE

You have been sued in court. If you wish to
defend against the claims set forth in the
following pages, you must take action within
twenty (20) days after this complaint and notice
are served, by entering a written appearance
personally or by attorney and filing in writing
with the court your defenses or objections to the
claims set forth against you. You are warmed
that if you fail to do so the case may proceed
without you and a judgment may be entered
against you by the court without further notice
for any money claimed in the complaint or for
any other claim or relief requested by the
plaintiff. You may lose money or property or
other rights important to you.

YOU SHOULD TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT
AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT
WHERE YOU CAN GET LEGAL HELP.

AVISO

La han demandado a usted en la corte. Si usted
quiere defensersa de estas demandes expuentas
en la paginas siguientes, usted tiene veinte (20)
dias de plazo al partir de la focha de la demanda
y la notificacién. Hace falta asentar una
comparencia escrita o en persona o con un
abodago y entregar a la corte en forma escrita
sus defensas or sus objeciones a las demandas
en contra de su persona. Sea avisado que si
usted no se defienda, la corte tomara medidas y
puede continuar la domanda en contra suya sin
previo aviso o notificacién. Ademas, la corte
puede docidir a favor del demandante y
requiere que usted compla con todas las
provisiones de esta demanda. Usted puede
poder dinero o sus propiedades u otros derechos
importantes para usted.

LLEVE ESTA DEMANDA A_ UN
ABODAGO INMEDIATAMENTE. SI NO
TIENE ABODAGO O SINO TIENE EL
DINERO SUFICIENTE DE PAGAR TAL
SERVICO, VAYA EN PERSONA O LLAME

Case ID: 190402116

 

 
om ah Ae eer” mee

© tomo

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 4 of 13

Philadelphia Bar Association

Lawyer Referral & Information Service
One Reading Center

Philadelphia, Pennsylvania 19107
Telephone: (215) 238-6333

POR TELEFONO A LA OFICINA CUYA
DIRECCION SE ENCUENTRA ESCRITA
ABAJO PARA AVERIGUAR DONDE SE
PUEDE CONSEGUIR ASISTENCIA
LE .

Associacion DeLicenciados De Filadelfia
Servicio DeReferencia E Informacién Legal
One Reading Center

Filadelfia, Pennsylvania 19107

Telefono: (215) 238-1701

Case ID: 190402116

 
BS a, Di OC! tiem On

Case 2:19-cv-01926-ER Document 1-1

Defendants’ Addresses

ALLSTEEL, INC.
2210 Second Ave.
Muscatine, lowa 52761

THE HON COMPANY
2210 Second Ave.
Muscatine, lowa 52761
and

200 Oak Street
Muscatine, IA 52761

HNI CORPORATION
600 East Second Street
Muscatine, IA 5276)
and c/o

Registered Agent

CT Corporation System
400 E. Court Ave.

Des Moines, IA 50309

Filed 05/03/19 Page 5 of 13

Case ID: 190402116

 

 
ek ee

3 ac IN

110 Kero emememers*

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 6 of 13

Cohen, Placitella & Roth, P.C.
Jon D. Rubinstein, Esquire
Identification No.: 318138
jrubinstein@cprlaw.com

Two Commerce Square

200! Market Street, Suite 2900
Philadelphia, Pennsylvania 19103
(215) 567-3500

 

EDMUND SABOL, ; COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY, PA
Plaintiff,
ASBESTOS CASE
v. : JURY TRIAL DEMANDED
: TERM, 2019
ALLSTEEL, INC, THEHON COMPANY, and : Nos
HNI CORPORATION,
Defendants.

 

Pursuant to an Order dated July 30, 1986, signed by the Honorable Richard B. Klein and
the Honorable Edward J. Blake, the following Short Form Complaint is utilized in this asbestos
action and incorporates by reference the Long-Form Master Complaint:

1. The Plaintiff brings this action on behalf of all persons entitled by law to recover

wears

~ damages, which include the following? ~

a. Edmund Sabol (Plaintiff/Worker)
318 Links Court
Drums, PA 18222

Date of Birth: oo —*
Social Security No.:
2. Plaintiff's IRS records will be furnished upon receipt.
3. Plaintiff's asbestos exposure history, including, to the extent possible at this time,
the asbestos manufacturers and products to which Plaintiff was exposed, and the inclusive dates

of exposure and job site(s), is attached hereto as Exhibit A.

Case ID: 190402116

 
Lee LD AED NIE NCR. Ok

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 7 of 13

4, Plaintiff first learned of his asbestos-related disease, pleural mesothelioma, on or
about March 8, 2019, by Dr. Si-Yuen Moy, M.D at the Wilkes-Barre, PA VA Medical Center.

5. The Defendants are the companies listed in the caption. The principal place of
business, and the state of incorporation of the Defendants, are set out in the Defendants’ addresses
above and again below.

6. Defendant ALLSTEEL, INC. is a company and/or successor of a company who
employed Plaintiff on its premises and is subject to liability pursuant to the holding in Tooey v.
AK Stcel Comoration, 623 Pa. 60 (2013).

7. Defendant THE HON COMPANY is a company and/or successor of a company
who employed Plaintiff on its premises and is subject to liability pursuant to the holding in Tooey
v. AK Steel Corporation, 623 Pa. 60 (2013).

8. Defendant HNI CORPORATION is a company and/or successor of a company who
employed Plaintiff on its premises and is subject to liability pursuant to the holding in Tooey v.
AK Steel Corporation, 623 Pa. 60 (2013).

9. Defendant ALLSTEEL, INC. is a corporation duly organized and existing under
the laws of the State of Illinois and/or Iowa, with its principal place of business located at 2210
Second Ave., Muscatine, lowa 52761.

10. Defendant ALLSTEEL, INC. at all relevant times was doing business in the
Commonwealth of Pennsylvania.

ll. Defendant THE HON COMPANY at all relevant times was doing business in the
Commonwealth of Pennsylvania.

12. Defendant HNI CORPORATION at all relevant times was doing business in the

Commonwealth of Pennsylvania.

Case ID: 190402116

 

 
NC a | mee wee ot

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 8 of 13

13. Defendant THE HON COMPANY is a corporation duly organized and existing
under the laws of the State of Iowa, with its principal place of business located at 2210 Second
Ave. Muscatine, lowa 52761 and/or 200 Oak Street, Muscatine, IA 52761.

14. Defendant HNI CORPORATION is a corporation duly organized and existing
under the laws of the State of Iowa, with its principal place of business located at 600 East Second
Street, Muscatine, [A 52761.

15. Plaintiff Edmund Saboi worked at the Allsteel, Inc. steel fabrication plant located
at 425 Jaycee Dr., West Hazleton, PA 18202 from 1990-2003.

16. At all times relevant hereto, ALLSTEEL, INC. owned, possessed, leased and/or
controlled the site identified in Exhibit A to this Complaint. Plaintiff was caused to develop a
disease known and diagnosed as mesothelioma due to his exposure at this site; was and is caused
to endure great pain and suffering, both physical and mental in nature; and was and is caused to
incur medical expenses and suffer financial losses.

17. At all times relevant hereto, THE HON COMPANY owned, possessed, leased
and/or controlled the sitc identified in Exhibit A to this Complaint. Plaintiff was caused to develop
a disease known and diagnosed as mesothelioma due to his exposure at this site; was and is caused
to endure great pain and suffering, both physical and mental in nature; and was and is caused to
incur medical expenses and suffer financial losses.

18. At all times relevant hereto, HNI CORPORATION owned, possessed, leased
and/or controlled the site identified in Exhibit A to this Complaint. Plaintiff was caused to develop
a disease known and diagnosed as mesothelioma due to his exposure at this site; was and is caused
to endure great pain and suffering, both physical and mental in nature; and was and is caused to

incur medical expenses and suffer financial losses.

Case ID: 190402116

 
A meme essence a

wT» Aeemememaninn men oe

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 9 of 13

19. Aclaim for lost wages or loss of future earning capacity is not asserted at this time,
but may become viable in the future.

20. Pursuant to an Order dated July 30, 1986 signed by the Honorable Richard B. Klein,
and the Honorable Edward J. Blake, allowing for the filing of a "Short Form Complaint" and a
"Master Long Form Complaint," Plaintiff has filed the instant Complaint. Plaintiff hereby
incorporates the "Master Long Form Complaint" as if that document was set forth at length herein,

including but not limited to:

Count I - - Negligence and Outrageous Conduct
Count II - Strict Liability

Count Ill - Conspiracy

Count IV - Breach of Warranty

Count VH- Employer Defendants’ Tortious Conduct
Count XT - Damages

COUNT XIII —- WORKSITE DEFENDANT

21. Plaintiff reiterates the facts and contentions as set forth above, and repeats them
herein.

22. At all times relevant hereto, Plaintiff was caused to be employed on premises
identified in Exhibit A, owned, operated and/or controlled by ALLSTEEL, INC.

23. At all times relevant hereto, Plaintiff was caused to be employed on premises
identified in Exhibit A, owned, operated and/or controlled by THE HON COMPANY.

24. ‘At all times relevant hereto, Plaintiff was caused to be employed on premises

identified in Exhibit A, owned, operated and/or controiled by HNI CORPORATION.

Case ID: 190402116

 
‘mmcre tet

ARE A

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 10 of 13

25. ALLSTEEL, INC. failed to exercise reasonable care to provide Plaintiff with a
reasonably safe place to work.

26. THE HON COMPANY failed to exercise reasonable care to provide Plaintiff with
a reasonably safe place to work.

27. |HNI CORPORATION failed to exercise reasonable care to provide Plaintiff with a
reasonably safe place to work.

28. ALLSTEEL, INC. exposed Plaintiff to unreasonably dangerous conditions.

29. THEHON COMPANY exposed Plaintiff to unreasonably dangerous conditions.

30. HNICORPORATION exposed Plaintiff to unreasonably dangerous conditions.

31. As adirect and proximate consequence of the negligence of ALLSTEEL, INC.,
Plaintiff was caused to develop an occupational disease known and diagnosed as mesothelioma;
was and is caused to endure great pain and suffering, both physical and mental in nature; and was
and is caused to incur medical expenses and suffer financial losses.

32. As a direct and proximate consequence of the negligence of THE HON
COMPANY., Plaintiff was caused to develop an occupational disease known and diagnosed as
mesothelioma; was and is caused to endure great pain and suffering, both physical and mental in
nature; and was and is caused to incur medical expenses and suffer financial losses.

33. Asadirect and proximate consequence of the negligence of HNI CORPORATION,
Plaintiff was caused to develop an occupational disease known and diagnosed as mesothelioma;
was and is caused to endure great pain and suffering, both physical and mental in nature; and was
and is caused to incur medical expenses and suffer financial losses.

WHEREFORE, Plaintiff demands judgment against the Defendants in an amount in excess

of $100,000 plus attorney’s fees, interests and costs of suit.

Case ID: 190402116

 

 
 

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 11 of 13

JURY DEMAND
Plaintiff hereby demands a trial by jury.

Respectfully submitted,

Dated: April 2, 2019 By: _/s/Jon D, Rubinstein, Esquire
Jon D. Rubinstein, Esquire
Cohen, Placitella & Roth, P.C.
2001 Market Street, Suite 2900
Philadelphia, Pennsylvania 19103
(215) 567-3500

Case ID: 190402116

 
Sen PO TS A Re mT ee

Pe ee ae

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 12 of 13

EXHIBIT A

EDMUND SABOL’S HISTORY OF ASBESTOS EXPOSURE

 

Dates

Location

Exposure

 

 

1990-2003

 

Allsteel, Inc, steel fabrication plant
located at 425 Jaycee Dr., West
Hazleton, PA 18202

 

Plaintiff was a
utility/maintenance man who
would work all over the plant,
including but not limited to “the
paint” located on the second
floor. Plaintiff was exposed to
asbestos containing equipment
and materials, including but not
limited to air filters throughout
the plant. Plaintiff also worked in
the “repair area,” sanding down
painted steel products, where he
was exposed to asbestos
containing equipment, talc, and
other materials.

 

Case ID: 190402116

 

 
Li TERETE ret GUNN DON a

CUR ee te

Case 2:19-cv-01926-ER Document 1-1 Filed 05/03/19 Page 13 of 13

VERIFICATION
I, Edmund Sabol, hereby state that the statements made in the foregoing Complaint are

true and correct tu the best of my knowledge, information and belief, and acknowledges that the

statements therein are made subject to the penalties of 18 Pa. C.S. Section 4904 relating to unswom.

falsification to authorities.
Guam SodrA
‘Dated: April 2 209 setae Edmund-Sabot-— -—

Case ID: 190402116

 
